Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 12, 15, 23, 24 objected to because of the following informalities:  
Claim 1 recites “InGaA” in line 4 which must be “InGaAs”.  Appropriate correction is required.
Claim 1 recites “substrates” in line 4 which must be “substrate”.  Appropriate correction is required.
Claim 12 recites “InGaA” in line 4 which must be “InGaAs”.  Appropriate correction is required.
Claim 15 recites “InGaA” in line 9 which must be “InGaAs”.  Appropriate correction is required.
Claim 23 recites “the plurality of light sensitive elements” which should be “a plurality of light sensitive elements” .  Appropriate correction is required.
Claim 24 limitations are already in claim 23 from which it depends, thus claim 24 does not further narrow the scope. Appropriate correction is required.
Allowable Subject Matter
Claims 7, 8, 16, 17, 20, 21, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 20030155625 A1) hereafter referred to as Kato.
In regard to claim 1 Kato teaches a light sensitive element [see Fig. 2A “semiconductor light receiving device” see paragraph 0036] comprising:
a substrate [“A semiconductor substrate of InP, GaAs, Si or the like is used for a semiconductor substrate 101”];
a light absorbing layer containing InGaA [see claim objection, see paragraph 0040 “InGaAs well layer 104”], the light absorbing layer being disposed on the substrates; and
semiconductor layers containing InAsP [see paragraph 0037 “A material that has a bandgap wavelength .lambda.g of about 1.4 .mu.m, which is an intermediate wavelength between wavelengths of short-wavelength (1.3 .mu.m) side light and long-wavelength (1.55 .mu.m) side light, is used for the barrier layer 103. For example, InGaAsP, InGaAs, InAsP, GaAsSb, AlInSb, AlGaSb, AlGaAsSb, AlGaAs, InAlAs and so forth are suitable as that material. The desired bandgap wavelength is obtained by optimizing the composition ratio or the like”], the semiconductor layers being disposed on an upper surface [see 103 is above and below 104] and on a lower surface of the light absorbing layer, respectively, and the semiconductor layers constituting a quantum well [“optical filter layer 102 takes a multi-quantum well (MQW) structure formed by a combination of a barrier layer 103 (thickness of 1 to 2 .mu.m) and a well layer 104”] structure with the light absorbing layer. 
In regard to claim 6 Kato teaches  wherein layers including at least a layer of the InGaAs and  [see Fig. 2A see there are 3 layers of 103 and two layers of 104 shown] a layer of the InAsP are repeatedly formed.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JP 2003309281 A) hereafter referred to as Sawada in view of Kato 
In regard to claim 1 Sawada teaches a light sensitive element [see Fig. 1, Fig. 3, Fig. 2 “light receiving element”] comprising:
a substrate [2 “InP substrate”];

semiconductor layers containing InAsP [4a, 4b contain InAsP], the semiconductor layers being disposed on an upper surface [see 4a, 4b ] and on a lower surface of the light absorbing layer, respectively, and 
does not specifically state the semiconductor layers constituting a quantum well structure  with the light absorbing layer. 
However see “InGaAs light receiving layer” and “the In composition ratio x must be increased” “light having a longer wavelength can be absorbed” thus the InGaAs layer 4 is a quantum well between InAsP layers 4a, 4b, see Fig. 2 see that at higher In content InAsP has a higher bandgap.
See Kato Fig. 2A, “optical filter layer 102 takes a multi-quantum well (MQW) structure formed by a combination of a barrier layer 103 (thickness of 1 to 2 .mu.m) and a well layer 104” “InGaAs well layer 104” see paragraph 0037 “A material that has a bandgap wavelength .lambda.g of about 1.4 .mu.m, which is an intermediate wavelength between wavelengths of short-wavelength (1.3 .mu.m) side light and long-wavelength (1.55 .mu.m) side light, is used for the barrier layer 103. For example, InGaAsP, InGaAs, InAsP, GaAsSb, AlInSb, AlGaSb, AlGaAsSb, AlGaAs, InAlAs and so forth are suitable as that material. The desired bandgap wavelength is obtained by optimizing the composition ratio or the like”.
Thus it would be obvious to modify Sawada to include  the semiconductor layers constituting a quantum well structure  with the light absorbing layer. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that quantum wells such as MQW give good absorption of light.
In regard to claim 2 Sawada and Kato as combined does not state wherein when a composition ratio of As in the InGaAs is 50 at%, a composition ratio (at%) of In to Ga in the InGaAs is 30.8:19.2. 

See that Sawada teaches “the In composition ratio x must be increased” “light having a longer wavelength can be absorbed”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein when a composition ratio of As in the InGaAs is 50 at%, a composition ratio (at%) of In to Ga in the InGaAs is 30.8:19.2", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 6 Sawada and Kato as combined teaches  wherein layers including at least a layer of the InGaAs and  [see combination, see Kato Fig. 2A see there are 3 layers of 103 and two layers of 104 shown] a layer of the InAsP are repeatedly formed.
In regard to claim 11 Sawada and Kato as combined teaches wherein the light absorbing layer and the semiconductor layer are each [see combination, see Kato Fig. 2A see there are 3 layers of 103 and two layers of 104 shown] repeatedly formed across a plurality of layers. 

Claim 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ariyawansa et al. (US 10411146 B1) hereafter referred to as Ariyawansa .
In regard to claim 3 Kato does not specifically state  wherein the light absorbing layer has a sensitivity in a wavelength band of 1000 nm or more to 1850 nm or less. 
The Examiner notes that absorption is based on the band-gap i.e. wavelength  (based on the Einstein equation E=hν) corresponding to photon energy higher than the bandgap is absorbed. The energy of 0.67eV corresponds to 1850 nm, (thus if the bandgap is 0.67eV then higher energies would be absorbed).

    PNG
    media_image1.png
    695
    1069
    media_image1.png
    Greyscale

See Ariyawansa Fig. 2 reproduced above, see that for InGaAs, as you move from GaAs to InAs you pass through 0.67eV , see the different spectrums of interest “short-wave infrared (SWIR: 0.7-2.5 μm), mid-wave infrared (3-5 μm), and long-wave infrared (8-14 μm) bands”.
See that Kato is familiar with adjusting composition “desired bandgap wavelength is obtained by optimizing the composition ratio or the like”.
Thus it would be obvious to modify Kato to include wherein the light absorbing layer has a sensitivity in a wavelength band of 1000 nm or more to 1850 nm or less. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to absorb wavelength of choice such as infrared radiation.
 In regard to claim 9 Kato and Ariyawansa as combined teaches wherein the light absorbing layer has a sensitivity in a wavelength band [see combination claim 3] including 1300 nm or more to 1780 nm or less. 
 In regard to claim 10 Kato and Ariyawansa as combined teaches wherein the light absorbing layer has a sensitivity in a wavelength band [see combination claim 3] including 1700 nm or more to 1780 nm or less. 

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada and Kato as combined and further in view of Fujii et al. (US 20140008614 A1) hereafter referred to as Fujii
In regard to claim 4 Sawada and Kato as combined does not specifically teach wherein an accuracy of a composition of the In in the InGaAs is about ±1.5 at%. 
Fujii teaches, see paragraph 0059 “A large number of mass-flow controllers, electromagnetic valves, and the like are automatically controlled with microcomputers. Accordingly, the composition gradients of the InGaAs layer 3a and the GaAsSb layer 3b can be formed with high accuracy”.
Thus it would be obvious to modify Sawada to include wherein an accuracy of a composition of the In in the InGaAs is about ±1.5 at%. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good results by using accurate compositions for the device.
In regard to claim 5 Sawada and Kato as combined does not specifically teach wherein an accuracy of a composition of the Ga in the InGaAs is about ±2.5 at%. 
Fujii teaches, see paragraph 0059 “A large number of mass-flow controllers, electromagnetic valves, and the like are automatically controlled with microcomputers. Accordingly, the composition gradients of the InGaAs layer 3a and the GaAsSb layer 3b can be formed with high accuracy”.
Thus it would be obvious to modify Sawada to include wherein an accuracy of a composition of the Ga in the InGaAs is about ±2.5 at%.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good results by using accurate compositions for the device.

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ariyawansa et al. (US 10411146 B1) hereafter referred to as Ariyawansa .
In regard to claim 12 Kato teaches a light sensitive element [see Fig. 2A “semiconductor light receiving device” see paragraph 0036] comprising:
a substrate [“A semiconductor substrate of InP, GaAs, Si or the like is used for a semiconductor substrate 101”];
a light absorbing layer containing InGaA [see claim objection, see paragraph 0040 “InGaAs well layer 104”], the light absorbing layer being disposed on the substrate; and
semiconductor layers containing InAsP [see paragraph 0037 “A material that has a bandgap wavelength .lambda.g of about 1.4 .mu.m, which is an intermediate wavelength between wavelengths of short-wavelength (1.3 .mu.m) side light and long-wavelength (1.55 .mu.m) side light, is used for the barrier layer 103. For example, InGaAsP, InGaAs, InAsP, GaAsSb, AlInSb, AlGaSb, AlGaAsSb, AlGaAs, InAlAs and so forth are suitable as that material. The desired bandgap wavelength is obtained by optimizing the composition ratio or the like”], the semiconductor layers being disposed on an upper surface [see 103 is above and below 104] and on a lower surface of the light absorbing layer, respectively, and the semiconductor layers constituting a quantum well structure [“optical filter layer 
but does not specifically state wherein the light absorbing layer has a sensitivity in a wavelength band of 1000 nm or more to 1850 nm or less. 
The Examiner notes that absorption is based on the band-gap i.e. wavelength  (based on the Einstein equation E=hν) corresponding to photon energy higher than the bandgap is absorbed. The energy of 0.67eV corresponds to 1850 nm, (thus if the bandgap is 0.67eV then higher energies would be absorbed).

    PNG
    media_image1.png
    695
    1069
    media_image1.png
    Greyscale

See Ariyawansa Fig. 2 reproduced above, see that for InGaAs, as you move from GaAs to InAs you pass through 0.67eV , see the different spectrums of interest “short-wave infrared (SWIR: 0.7-2.5 μm), mid-wave infrared (3-5 μm), and long-wave infrared (8-14 μm) bands”.
See that Kato is familiar with adjusting composition “desired bandgap wavelength is obtained by optimizing the composition ratio or the like”.
Thus it would be obvious to modify Kato to include wherein the light absorbing layer has a sensitivity in a wavelength band of 1000 nm or more to 1850 nm or less. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to absorb wavelength of choice such as infrared radiation.

However see that InGaAs is III-V semiconductor and thus the number of III equals the number of V, thus As is 50% for stoichiometry.
See combination Ariyawansa, see that InGaAS has higher In at band-gap corresponding to longer wavelength.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein when a composition ratio of As in the InGaAs is 50 at%, a composition ratio of In in the InGaAs is 30 at% or more to less than 31.5 at%", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 14 Kato and Ariyawansa as combined teaches  wherein the light absorbing layer has a sensitivity in a wavelength band [see combination Ariyawansa] including 1300 nm or more to 1780 nm or less.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20180130843 A1) hereafter referred to as Jo in view of Kato  .
In regard to claim 15 Jo teaches an imaging device [see Fig. 15 see paragraph 0130] comprising:
an imaging element [“image sensor 200 may be a mono (black and white) charge-coupled device (CCD) having no color filter, a complementary metal oxide semiconductor (CMOS) image sensor, or an organic image sensor” “Although image sensor 200 is illustrated in FIG. 15, other image sensors such as 
a light source [“ illumination device 40 may include, for example, a LD or light-emitting diode (LED) that emits IR rays or near IR rays”] configured to irradiate an object whose image is captured [“Reference numeral 40L indicates light emitted from the illumination device 40 to an object 44. Light reflected 44L from the object 44 is input into the image sensor 200 through the light-modulating optical system 100”] by the imaging element  with an illuminating light,
Jo does not state in Fig. 15 wherein the imaging element includes a plurality of light sensitive elements, 
however see paragraph 0003, “An image sensor generally refers to a photoelectric device for converting an optical image into an electrical signal” see paragraph 0124 “as a result of the increase in the sensitivity, a large pixel size is no longer required and thus the size of an embedded camera may be decreased”.
A person of ordinary skill in the art is aware that a pixel is a portion of an image and the image is made of an array of pixels.
Thus it would be obvious to modify Jo to include that wherein the imaging element includes a plurality of light sensitive elements.
The motivation is that an imaging element with a plurality of light sensitive elements is known to be useful to form an image by measuring light in the different pixels.
Jo does not teach wherein the plurality of light sensitive elements include a light absorbing layer containing InGaA, the light absorbing layer being disposed on the substrate, and semiconductor layers containing InAsP, the semiconductor layers being disposed on an upper surface and on a lower surface of the light absorbing layer, respectively, and the semiconductor layers constituting a quantum well structure with the light absorbing layer. 

the light absorbing layer being disposed on the substrate [“A semiconductor substrate of InP, GaAs, Si or the like is used for a semiconductor substrate 101”], and 
semiconductor layers containing InAsP [see paragraph 0037 “A material that has a bandgap wavelength .lambda.g of about 1.4 .mu.m, which is an intermediate wavelength between wavelengths of short-wavelength (1.3 .mu.m) side light and long-wavelength (1.55 .mu.m) side light, is used for the barrier layer 103. For example, InGaAsP, InGaAs, InAsP, GaAsSb, AlInSb, AlGaSb, AlGaAsSb, AlGaAs, InAlAs and so forth are suitable as that material. The desired bandgap wavelength is obtained by optimizing the composition ratio or the like”],  the semiconductor layers being disposed on an upper surface [see 103 is above and below 104] and on a lower surface of the light absorbing layer, respectively, and 
the semiconductor layers constituting a quantum well structure [“optical filter layer 102 takes a multi-quantum well (MQW) structure formed by a combination of a barrier layer 103 (thickness of 1 to 2 .mu.m) and a well layer 104”] with the light absorbing layer. 
Thus it would be obvious to modify Jo to include that wherein the plurality of light sensitive elements include a light absorbing layer containing InGaA, the light absorbing layer being disposed on the substrate, and semiconductor layers containing InAsP, the semiconductor layers being disposed on an upper surface and on a lower surface of the light absorbing layer, respectively, and the semiconductor layers constituting a quantum well structure with the light absorbing layer. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that the III-V semiconductors give good adjustment of bandgaps and MQW give good control on absorption of light.

Claim 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo and Kato as combined and further in view of Fujii et al. (US 20140008614 A1) hereafter referred to as Fujii
In regard to claim 18 Jo and Kato as combined does not specifically teach wherein an accuracy of a composition of the In in the InGaAs is about ± 1.5 at%. 
Fujii teaches, see paragraph 0059 “A large number of mass-flow controllers, electromagnetic valves, and the like are automatically controlled with microcomputers. Accordingly, the composition gradients of the InGaAs layer 3a and the GaAsSb layer 3b can be formed with high accuracy”.
Thus it would be obvious to modify Jo to include  wherein an accuracy of a composition of the In in the InGaAs is about ± 1.5 at%.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good results by using accurate compositions for the device.
In regard to claim 19 Jo and Kato as combined does not specifically teach wherein an accuracy of a composition of the Ga in the InGaAs is about ±2.5 at%. 
Fujii teaches, see paragraph 0059 “A large number of mass-flow controllers, electromagnetic valves, and the like are automatically controlled with microcomputers. Accordingly, the composition gradients of the InGaAs layer 3a and the GaAsSb layer 3b can be formed with high accuracy”.
Thus it would be obvious to modify Jo to include wherein an accuracy of a composition of the Ga in the InGaAs is about ±2.5 at%. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good results by using accurate compositions for the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818